The defendant pleads the pendency of an action against him in Massachusetts for the same cause upon which this action is based. The mere pendency of a suit in one State cannot be pleaded in abatement or in bar of a second action in another State between the same parties for the same cause of action. Black. Judg. § 865 and cases cited; Stanton v. Embry, 93 U.S. 548; Allen v. Watt,69 Ill. 655; *Page 281 Cole v. Flitcraft, 47 Md. 312; Paine v. Schenectady Co.,11 R.I. 411.
Plaintiff's demurrer to plea of lis pendens sustained.